Opinion by
Judge Pryor:
The purchaser is in court asking the chancellor to set aside a sale of this real estate, about which the litigation has been protracted for years, upon the ground that the terms of sale and the credit given him is for a longer period than authorized by law. This does not affect the rights of the purchaser or invalidate the sale. The report has been confirmed without objection, and the plaintiff is willing to accept the judgment although to his prejudice, and for the benefit of the defendant he is making no complaint but insisting upon the confirmation here. The defendant, or the purchaser, is complaining for her on the ground that the credit given is for too long a time. Such a defense is unavailing. It is further alleged that this property has been sold for some of the other liens and as the record shows purchased by the defendant. No complaint has been made of the terms of sale or purchase-money paid, and the chancellor when asked to render the last judgment, which was a lien between the parties even if they had- complied with the terms of sale, included in his judgment the entire amount due for this real estate and the property sold to satisfy and discharge all of the purchase-money. This was proper and the purchaser or the defendant have no right to complain.
After a litigation for years and the cases have been in this court on appeal some two or three times, it is now urged -for the first time that the chancellor had no jurisdiction because the circuit judge alone had transferred the case without the concurrence of the chancellor. The circuit judge did transfer the case and the chancellor took jurisdiction without objection being made, and has been rendering- judgments in these cases for years. The transfer was legal and the judgment by reason of it valid.
It is further claimed that the property was not properly advertised. This does not affect the purchaser. He can buy, if no advertise*188ments whatever were made, and after confirmation without objection his title becomes perfect. But it is said that the purchaser is .paying the plaintiff more than he is entitled to recover. This is not material in determining the question of title. The purchaser acquired the title by the offer, the bid, its acceptance and confirmation.

C. L. Raison, Jr., J. R. Hallam, for appellants.


F. M. Webster, C. J. Helm, for appellee.

It is claimed that, as an attachment was issued against the purchaser upon service of the rule, no execution could go on the judgment. This position is not tenable. There is no order to imprison these parties for the nonpayment of the purchase-money,, but an execution directed to be issued to be levied on their goods and chattels. The effect of the argument is to require the chancellor, because an attachment was issued, to imprison the parties for a contempt on the failure to pay the money. If this had been done the action of the chancellor would have been a ground for reversal, and the chancellor recognizing fully the extent of his power permitted an execution to go.
There is no error in this case prejudicial to the purchaser, and the judgment on each appeal is now confirmed.